 DIXIE WIRECORPORATIONDixie Wire Corporation and Perfection Electrical Products,IncandDistrict Lodge No 155,International Association of Machinists&AerospaceWorkers, AFL-CIOCase 26-CA-3459April 29, 1970DECISION AND ORDERBY MEMBERS FANNING, BROWN, AND JENKINSOn January 20, 1969, Trial Examiner George J Bottissued his Decision in the above-entitled matter, findingthat the Respondent had engaged in and was engagingin certain unfair labor practices and recommending thatit cease and desist therefrom and take certain affirmativeaction, as set forth in the attached Trial Examiner'sDecisionThe Trial Examiner further found that theRespondent had not engaged in certain other unfairlabor practices alleged in the complaint, and recommend-ed that such allegations be dismissed Thereafter, theGeneral Counsel filed exceptions and a supporting brief,and the Respondent filed a brief in answer to the GeneralCounsel's exceptionsPursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the NationalLabor Relations Board has delegated its powers in con-nection with this case to a three-member panelThe Board has reviewed the rulings of the Trial Exam-inermade at the hearing and finds that no prejudicialerror was committed The rulings are hereby affirmedThe Board has considered the Trial Examiner's Decision,the exceptions and briefs, and the entire record in thiscase, and hereby adopts the findings, conclusions, andrecommendations of the Trial ExaminerORDERPursuant to Section 10(c) of the National Labor RelationsAct, as amended, the Board hereby adopts asitsOrder the Recommended Order of the Trial Examiner,and orders that Respondent, Dixie Wire Corporationand Perfection Electrical Products, Inc , Nashville, Ten-nessee, its officers, agents, successors, and assigns, shalltake the action set forth in the Trial Examiner's Recom-mended OrderTRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEGEORGE J BOTT, Trial Examiner Upon charges ofunfair labor practices filed by the Union on August29 and October 3, 1969, against Dixie Wire Corporationand Perfection Electrical Products, Inc , herein calledRespondent or Employer, the General Counsel of theNational Labor Relations Board issued a complaint andnotice of hearing dated October 10, 1969, in whichhe alleged that Respondent had engaged in unfair laborpractices in violation of Section 8(a)(1) and (3) of theNational Labor Relations Act, as amended, herein calledthe Act Respondent's answer admitted certain allega-211tions of the complaint but denied the commission ofany unfair labor practices, and a hearing was held beforeme in Nashville, Tennessee, on November 18 and 19,1969, at which all parties were represented Subsequentto the hearing, General Counsel and Respondent filedbriefs which have been consideredUpon the entire record' in the case and from myobservation of the witnesses, I make the followingFINDINGS OF FACTIRESPONDENT'S BUSINESSThe complaintalleges,the answer admits, and I findthatDixieWire Corporation and Perfection ElectricalProducts,Inc , are a singleintegrated enterprise occupy-ing the same plant and offices with common ownership,supervisors, and management who formulate and admin-istera common labor relations policy affecting theemployees of both corporationsDuring the 12-month period prior to theissuanceof the complaint, the Employer shipped from its Nash-ville, Tennessee, plant, where it isengaged inthe manu-facture of wire and wiring assemblies, goods and mate-rials valued in excess of $50,000 directly to points outsidethe State of Tennessee I find that Respondent is anemployer engaged in commerce within the meaning ofSection 2(6) and (7) of the ActIITHE LABOR ORGANIZATION INVOLVEDThe Unionis a labor organization within the meaningof Section2(5) of the ActIIITHE ALLEGEDUNFAIR LABOR PRACTICESA Independent Violations ofSection 8(a)(1) of the ActIThe no-solicitation ruleAll of the alleged unfair labor practices in the caseoccurred during or shortly after the Union's organization-al drive, which appears to have commenced on March6,when union cards were brought into the plant, andended with a Board election on the afternoon of April25, 1969Within a day or so after Respondent learnedthat the campaign had begun it posted on its employeebulletin board the following ruleNo person will be allowed to carry on Unionorganizing activities on the job Anybody who doesso and who thereby neglects his own work orinterferes with the work of others will be subjectto dischargeSuch a rule prohibiting union solicitation by employeesduring their working hours is presumptively valid,' butGeneral Counsel, conceding that the rule is valid on,General Counselsunopposedmotion to correctthe transcript isherebygranted2Pepsi Cola Bottlers of Miami Inc155 NLRB 527 528South wireCompany 145 NLRB 1329 1331 fn 5182 NLRB No 34 212DECISIONS OF NATIONAL LABOR RELATIONS BOARDits face, contends that it was adopted for a discriminatorypurpose.RichardDouglas,Respondent's president, testifiedthat the rule in question was posted on March 11 sothat employees would know that "they were not suppos-ed to walk around talking about' the Union" duringworking hours. Prior to the posting, Respondent hadno such rule, but Douglas said that the Company alwayshad a rule against interrupting other employees at workby "promiscuously." talking, but he also stated thatsuch a rule had not been posted for at least 2 years.Douglas also explained that the problem to which therulewas directed had not existed before the Union'scampaign began, and he amplified his reasons forannouncing the rule by stating that Respondent feltthat, "there are certain rights and privileges and do'sand don'ts that go on during Union campaigns andpeople should know . . . what they have a right todo and what they don't have a right to do . . . duringaUnion organizing campaign." Asked what businessjustificationRespondent had for instituting the rule,Douglas said none other than as stated in the rule,and in his testimony.Itappears from the testimony of other witnessesthat collections for flowers or to financially assist employ-ees in some emergency have been taken up in theplant during working hours. Douglas agreed that it waslikely that on occasion employees had gone to the assist-ance of others. He said he had no knowledge of solicita-tions for a Christmas gift for a supervisor, as oneemployee testified, and he added that collections forflowers had been discontinued because they consumedtoo much time.Douglas conceded that he discussed the Union's cam-paign to organize Respondent with employees assembledin the Company's cafeteria during working hours. Thesemeetings lasted from 5 to 20 minutes at shift change.There is also some evidence that one of Respondent'ssupervisors discussed unions with employees during theirworking time. Employee Underwood testified that Bree-den, supervisor on the night shift, stopped at her workstation and asked her how she felt about the Union.She indicated some uncertainty about the matter, andBreeden then, argued that he had worked in a plantin-Chicago that was organized, but had never derivedany benefits,from the union. Employee Baker testifiedthat she asked Breeden more than once before theelectionwhen he came to her machine' what wouldhappen if the employees voted for the Union. ShesaidBreeden always- replied that Respondent wouldprobably shut down and the employees would lose theirjobs. Employee Meadows testified that, at the beginningof the organizing drive, Breeden asked her at her machineifshe had heard anyone mention anything about theUnion. Breeden then spoke unfavorably of unions andwrote on a paper sack the amount of dues he saidthe Union would collect from employees.With respect to collections during working hours forcharitable or other causes, Meadows stated that employ-ees had collected money during working hours on hershift,and Breeden knew about it. Collections weremade for flowers and also for a Christmas gift forthe foreman, she said. In addition an office employeeentered the department and took orders for cookies.Employee Baker confirmed Meadow's testimony aboutsome of the collections in the department. Formeremployees Underwood and Jackson, who had also beenemployed on the second shift, testified that they hadbeen solicited for certain causes in the plant duringworking hours. Foreman Breeden did not deny thatcollections for various purposes had gone on in thedepartment during working hours, but he did deny thathe had spoken to any employee about unions.Ifind and conclude that the no-solicitation rule waspromulgated, maintained, and enforced in order to inter-fere with employees, organizational efforts. Respondentappears to have had no reason to promulgate sucha rule until the Union's campaign to organize the employ-ees began on March 6. Although Douglas said thatitwas understood that employees were not permittedto engage in promiscuous talking and by so doing inter-ferewith others at work, the written rule in questionwas aimed only at union solicitation and at no otheractivitiesThe nature of the rule as well as its timingisevidence that it was based on considerations otherthan an interest in maintaining production. As a matterof fact, Douglas explained that its purpose was to makeclear to employees what their rights were during theUnion's campaign, and he did not indicate that it hadany other reason for its existence. It is also clear fromthe credited testimony of the employees, which isactually uncontradicted, that employees, with Respon-dent's knowledge, have in the past solicited for a varietyof causes during working hours without restrictions andthis disparate treatment of causes is evidence that therule was designed to inhibit the employees in the exerciseof their right to discuss unions and not to maintainproduction and discipline. Although I found Breedento be credible in other respects, I was not impressedby his denials of having talked about unionism withany employee, and I credit Meadows', Underwood'sand Baker's statements that he talked to them at workand was critical of the Union in his conversations.This is also some evidence that Respondent was moreinterested in its employees' union views and in preventingthem from being proselyted for the Union than in possibleneglect of their daily duties.3 By promulgating, maintain-ing, and enforcing its no-solicitation rule for the discrimi-natory purpose of discouraging union activity, Respon-dent violated Section 8(a)(1) of the Act.43I do not find, however, that Douglas' noncoercive talks with employ-ees in the cafeteria during .working hours but away, of course, fromthe work area is any evidence that Respondent discriminatorily enforcedits own ruleRepublicAviationCorp v N L R B ,324 U S 793, fn. 10;Pepsi-Cola Bottlers of Miami, Inc ,155NLRB 527, The WmH BlockCompany, 150 NLRB 341;Ward Manufacturing, Inc ,152 NLRB 1270,Electra Plastics Fabric, Inc,157 NLRB 1030 DIXIE WIRECORPORATION2 Interrogation and threatsIhave found above that Breeden was not candidin his disavowals of conversations with employees aboutunionism, and I credit employee Underwood's testimonythat he asked her how she felt about the Union's effortsto organize the plant I also find that Breeden's actionsin this area were not isolated for he also spoke unfavor-ably about unions to Meadows and asked her if shehad heard any of the employees speak about the Union BAlthough Breeden's antiunion activities do not appearto have been extensive, he also told Baker that theplant would close and the employees lose their jobsif the Union was successful In the light of the totalityof his conduct, I find that by interrogating employeesabout their union sentiments or the sentiments of others,Respondent violated Section 8(a)(1) of the Act Thefact that Baker asked Breeden for his views is of courseno excuse for hisresponsesthat the plant would closeif itwere organized By such threats Respondent alsoviolated Section 8(a)(1) of the ActB The Alleged Discriminatory DischargesIEleanor UnderwoodMrs Underwood had been employed by Respondentfor about a year when she was discharged on April30, 1969Underwood admittedly had a loaded pistolinher possession in the plant on the day she wasdischargedRespondent claims that it fired her for thisand nothing else, but General Counsel contends thatthe real reason was her union activitiesUnderwood worked on the second shift in the moldingdepartment under Supervisor Breeden I have creditedher testimony that sometime during the organizing campaign prior to the election Breeden asked her how shefelt about the Union There is also evidence that employ-eeMeadows, who was also allegedly discharged forher union activities or sentiments, discussed the Unionwith Underwood and that Breeden overheard the discus-sionAt the outset, however, I find that there is noevidence in the record that Underwood was especiallyactive in the Union or in union activities, or thatRespondent indicated or expressed any resentmentagainst her for any union sentiments she may havehad or activities she may have engaged in prior toher dischargeUnderwood lives approximately 17 miles from theplant and normally drove to and from work aloneSince her shift ended at midnight, she carried a loadedpistol in her purse for her protection, although sheadmitted that she knew this is against the law Under-8Some light is thrown on Breeden s reason for talking with employeesabout the Union in Underwood s uncontradicted testimony that sheoverheard Douglas ask Breeden if he had heard anyone say how theywere going to vote the union questionWhen Breeden tried to assureDouglas that he had nothing to worry about on that shift Douglaswarned him that one never knows and said to let him know if hedid hear anything Breeden asked what the Respondent expected todo about it and Douglas repliedWe are going to fire them213wood said that she usually left the gun in the car'sglove compartment, but on occasion has taken it intothe plant in her purse " According to Underwood, herpossession of a pistol in her purse at various timeswas well known to employees and supervision At onetime in the past, she said, Supervisor Fleming, whoisno longerwith the Company, having been replacedby Breeden, picked up her purse and commented onitsweightShe explained to him that it contained agun which she carried for protection She also recounteda conversation which she said she had with Breedenabout guns some months before her discharge duringwhich she took the pistol from her purse and showedit to himUnderwood testified that on the night before herdischarge she overheard employee Pettit tell Breedenthat she thought Underwood had a gun in her purseThe next evening when she reported for work Breedeninformed her that Douglas wanted to see her As shestarted to accompany Breeden to the office, he insistedthat she bring her purse with herWhen she reachedthe office, Douglas asked her to give him the gun,and she did At that point Douglas discharged her,stating that it was against company policy to have agun in theplantUnderwood asked for the return ofher property, but Douglas refused to return the pistol,and a policeman was calledWhen the officer arrived,the gun was unloaded and returned to UnderwoodNo charges were brought against her, and she left theplant with the policemanAccording to Underwood and former employee Mead-ows, sometime in December 1968 or January 1969,employee Green brought a pistol to work and fireda number of shots out the plant door in the directionof the the parking lot to frighten someone who theemployees felt was stealinggasoline fromtheir carsMeadows said that Supervisor Fleming observed GreenIfind that General Counsel has not established bya preponderance of the evidence that Underwood wasdischarged because of her union activity Douglas tes-tified credibly that he first learned that Underwood mighthave a gun in herpossessionfrom Breeden on themorning of April 28 Douglas, after discussing the matterwith the Company's personnel managerand the Compa-ny's attorney, decided to discharge Underwood if thefactswere as reported by Breeden Underwood wasdischarged as she had testifiedAlthough there wasno specificrule againsthaving loaded weapons in theplant,Douglas said that the problem had never arisenbefore, and he assumed that anyone would know thatcarrying a gun in violation of law would not be permittedSubsequent to Underwood's discharge, the employeemanual was reissued, and it now contains a rule coveringthe possession of guns by employees I also creditDouglas' testimony that he knew of no other employeewho had brought a gun into the plant It also appearsfrom his testimony, and it was corroborated by PersonnelManagerWilson and General Foreman Cromer, that6She explained the reason for this but I find it unnecessary toevaluate the explanation 214DECISIONS OF NATIONAL LABOR RELATIONS BOARDan employee by the name of Crouch has recently beendischarged for the same offense.Breeden testified that his first information that Under-wood might have a gun in her possession came fromemployee Taylor on the night of April 25.On Monday,April 28,he told Douglas about it,and on WednesdayDouglas had him bring Underwood to the office, wherehe participated in the interview.Underwood readilyadmitted possession of the pistol and accused anotheremployee,who she claimed was the only one whoknew she had a gun,of informing on her.Breedendenied the Underwood had ever revealed to him herpossession of a weapon,and he added that she hadnever heard of any other employee bringing a gun intothe plant.PersonnelManager Wilson,who was alsopresent when Underwood was discharged,describedthe incident and noted among other details that Under-wood was "quite upset"and accused another employeeof telling the Company about the gun. Wilson alsohad no knowledge of anyone else having taken a guninto the plant before the Underwood episode.Ihave indicated that I found Douglas' testimonyacceptable,and I also credit Wilson'sand Breeden'sstatements that they had no knowledge that Underwoodor anyone else had a loaded gun on Respondent's premis-es before Underwood was reported to Breeden by anoth-er employee.Underwood conceded that she did namean employee as her accuser when she met with Douglas,Wilson, and Breeden.Since Respondent did not knowearlier thatUnderwood was in possession of a gunin violation of law and because there is no evidenceof any substance that Respondent's responsible officialsknew or should have known that one employee at someuncertain time had fired a gun in the plant, Respondentcannot be said to have condoned Underwood's actionsin the past.I am also unable to find that Respondent'streatment of Underwood when it did learn about thegun is such a departure from accepted employmentstandards that it permits an inference that Respondent'smotive was other than it says.I find and conclude,therefore,for the reasons statedthat Respondent did not discharge Eleanor Underwoodin violation of Section 8(a)(3) and(1) of the Act.2. Julia MeadowsMrs.Meadows also worked on the night shift asa molder under Supervisor Breeden until her dischargeon March 27,1969.Meadows said that the reason fordischarge stated on her separation slip was"lefthermachine unattended."Douglas testified that the termina-tion slip, which is not in evidence,read:"cutting offhermachine,leaving her work station and engagingin conversation relating to the Union during workinghours." Douglas said Meadows' discharge was a resultof her violation of the rule about union activity duringworking time and also because'Respondent does notpermit employees"towalk around when they shouldbe working." He explained that although it happenedthatMeadows was talking about the Union while awayfrom her machine,shewas discharged because shewas away from her machine talking with another employ-ee and would have been terminated regardless of thesubject of the conversation.Breeden had been supervisor on the second shiftsince sometime in February 1969. At the time therewere nine employees,includingMeadows, operatingmolding machines.Breeden explained that the machineutilizes heat and a plastic compound in molding wiresinto an assembly. If the heat is turned on, but themachine is not running,the plastic will harden andits container will have to be cleaned before the machinecan be operated satisfactorily.He said it was his practicenear the end of lunch or break period to turn theheat on the machines again so that they would beready for the operators when they returned.Sometimeafter he took over supervision of the department henoticed that some of the employees were stopping totalk with other employees after a break or lunch periodinstead of returning to their machines promptly. Hesaid he called all employees,including Meadows, togeth-er and told them that the practice must stop. Afterhis admonition,Breeden said all employees except Mead-ows stopped visiting with other operators.Breeden sawMeadows away from her machine on a number of occa-sions talking with others. He named Underwood, Mang-rum, and Baker as employees who Meadows had visitedto his knowledge. As a result,he said he warned heragain about leaving her machine.A few days laterBreeden said he saw Meadows at Underwood'smachinetalking to her while Underwood continued to work.As he approached them he heard Meadows state thatFord Motor was organized and the Company wouldbe a better place to work if it were organized.Breedenmade some comment to interrupt the conversation, andMeadows returned to her machine.Breeden followedher and admonished her for leaving her machine. Hesaid that Meadows turned on the machine and contendedthat she was being"shoved around,"but things weregoing to change.Breeden insisted that he was not harrass-ingMeadows but only asking her to do her work.According to him,Meadows commented that she wasgoing to vote for the Union in the coming electionand began to cry.Breeden was fed up with his inability to controlMeadows, he said,and reported his problem to Shillis,his superior.After a conference with Shillis and Douglasitwas agreed that Meadows should be discharged. Bree-den and Comer,the general foreman,met with Meadowsat the beginning of her next shift and Breeden, afterreferring to their conversation of the previous evening,toldMeadows that she was being terminated becausehe could not control her.He said that Meadows didnot deny that she had been away from her machinewithout reason.Mrs.Meadows testified that she did not leave hermachine unattended the day before she was dischargedexcept to clock off one job and on to another, whichtakes only a few minutes and is required by the Company.She said that when Breeden discharged her and accusedher of being away from her machine talking with Under-wood she was "shocked"and denied it. She stated, DIXIE WIRECORPORATIONhowever, that there was some kind of discussion withBreeden the previous evening about employees beingaway from their stations, but it appears from her testimo-ny that it involved other employees and that she broughtthematter to Breeden's attentionHer testimony isnot crystal clear, but it seems from it that Breeden'sresponse to this information was to accuse her of "tryingto run the job "Meadows also said she was unaware of the existenceof a no-solicitation rule, and that no one had evertold her that she should not leave her machine unattend-ed She also maintained that the meeting at which Breeden advised employees to return promptly to their workstations after a break or lunch occurred after she wasfired She later recalled that sometime before her dis-charge Breeden spoke with her at her machine andtold her not to leave it during working hours exceptto go to the ladies room, or to lunch, or on a breakShe thought he may have told all employees thisRegarding her alleged visit and talk with Underwoodwhich caused Breeden to seek her discharge, Meadowsflatly denied that she had left her machine to talk withUnderwood and discuss unions with herUnderwood testified that since Meadows did not talkwith her at her machine on the night of March 26,Breeden could not have overheard any conversationabout unionsAlthough she conceded that in the pastMeadows might have stopped to chat with her at hermachine as she returned from clocking out after a jobwas done, she said that on the night in question Meadowslefther machine only to clock out and did not stopto visit with her Like Meadows, Underwood also hadno recollection of a meeting of employees on the secondshift called by Breeden to caution them all about notreturning to their work stations promptlyFormer employee Baker worked in the molding depart-ment with Meadows She said that Meadows did nottalkwith her about the Union during working hoursthe night before she was discharged and that she lefther machine only to clock in and out, which took onlya few minutes Baker's machine was right next to Meadows Baker also said she did not see Meadows at Under-wood's machine that night Baker admitted that shehad occasionally left her machine to talk with otheremployees, and she conceded that Meadows might havedone so also, but she was unwilling to agree that Meadows did this more than any other employee in thedepartmentUnlike some of the other employees, shewas able to recall Breeden's lecture to the employeeson the subject of leaving their machines unattendedThis took place about 2 weeks before Meadows' dis-chargeEmployee Pettit testified that Meadows called herover to her machine during working hours more thanonce during the month of March to speak to her aboutthe Union In addition, she saw Underwood leave hermachine a night or two before her discharge and speakwith Baker, Mangrum, Taylor, and Underwood at theirmachinesOn other nights, she saw Meadows go tothe machines of other employees, but she did not namethemOn these occasions, Meadows was not away215from her machine for any length of time, accordingto Pettit, and she returned to her machine after convers-ing with the other employeesAlthough Meadows was not especially active in unionactivities, she was in favor of the Union, and Respondentknew it I have credited Meadows' testimony that Bree-den asked her during the Union's campaign if she hadheard anything about the Union and that, during ashort conversation which then developed, Meadows toldBreeden that she knew as much about unions as hedid because her husband had been a member for 25yearsAlso, according to Breeden's testimony, whenhe saw Meadows at Underwood's machine the daybefore her discharge, he overheard her remark thatRespondent would be a better place to work if it wereorganizedMoreover, when he accompanied her to hermachine and told her he expected her to stay there,Meadows emotionally claimed she was being pushedaround and was going to vote for the Union in theelectionAlthoughMeadows denied having had thisexchange with Breeden, or even having been at Under-wood's work station, I credit Breeden's version Inmy opinion,Meadows understated the frequency ofher visits with other employees at their machines andconcealed the nature of her conversations with themPettit testified credibly that Meadows spoke to her aboutthe Union more than once in March after calling herto her station during working hours Pettit, contrarytoMeadows, also said that Meadows visited four otheremployees during working hours shortly before her dis-chargeEmployee Taylor, although she conceded thatshe too may have left her machine contrary to Breeden'sinstructions, pretty clearly indicated that Meadows didso too, and continued to do so after she was toldnot toMoreover, despite employee Baker's testimonythat the only time she saw Meadows leave her machinethe night before she was fired was when she wentto clock in on a new job, she added under cross-examination that she "guessed" that Meadows did leaveher machine to talk with other employees before herdischarge, and, unlike Meadows, she remembered Bree-den's warning to all the employees not to leave theirmachines unattendedBreeden, therefore, found Meadows at Underwood'smachine on March 26, after she had been twice warnedto stay at her own station These warnings had followeda meeting with all employees, including Meadows, short-ly after he became supervisor on that shift, in whichhe gave similar instructions and explained the reasonfor them Although I have also found that Breedenconcealed the extent of his conversations with employeesin regard to unions, I found nothing odd or unbelievableabout his stated reaction of being "fed up" with Mead-ows He consulted his immediate supervisors, and aftera conference with Douglas it was decided to dischargeMeadowsIcreditBreeden's testimony that he reported thecircumstances surroundingMeadows's derilictions tohigher authority I also credit Douglas' testimony thatMeadows was discharged because she stopped hermachine, left her work station, and engaged in conversa 216DECISIONS OF NATIONAL LABOR RELATIONS BOARDtion relatingto the Union during working hours. Thisleaves the question of whethell Respondent dischargedMeadows merely because she engaged in union conversa-tion during working time in violation of a rule whichIhave found' was' promulgated for discriminatory rea-sons. Douglas also stated that Meadows was dischargedbecause Respondent was unable to keep her at herwork station. He explained that she would leave hermachine to talk with others, and as it happened shewas talking aout the Union, but regardless of whatshe was talking about, Respondent, would have firedsingled out Meadows for discharge because she talkedunion on the job and used the rule to cover its realmotive. I conclude that Respondent did not violate Sec-tion 8(a)(3) and (1) of the Actin discharging Meadowsas alleged in the complaint.IV.THE EFFECT OF THE UNFAIR)LABOR PRACTICES UPONCOMMERCEIt is found that the activities of the Respondent setforth above in section III, occurring in connection withits operations described in section I, have a close, inti-mate, and substantial relationship to trade, traffic, andcommerce among the several states and tend to leadto labor disputes burdening and obstructing commerceand the free flow of commerce.V. THE REMEDYAs it has been found that Respondent has engagedincertain unfair labor practices, it is recommendedthat the Board issue the Recommended Order set forthbelow requiring Respondent to cease and desist fromsaid unfair labor practices and to take certain affirmativeaction which will effectuate the policies of the Act.Upon the basis of the foregoing findings of fact andupon the entire record in the case, I make the following:CONCLUSIONS OF LAW1.The Respondentisengagedin commerce withinthe meaning of Section 2(6) and (7) of the Act.2.The Union is a labor organization as defined inSection 2(5) of the Act.3.By engaging in the conduct found to be violationsset forth in section III, A, the Respondent has engagedin and isengagingin unfair labor practices within themeaning ofSection 8(a)(1) of the Act.4.Respondent did not discharge Eleanor Underwoodand Julia Meadows in violation of law as alleged inthe complaint.5.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.RECOMMENDED ORDERUpon the basis of the above findings of fact andconclusions of law, and upon the entire record in thecase, it is recommended that Respondent, its officers,agents, successors,and assigns,shall:1.Cease and desist from:(a) Interrogating employees regarding their union sen-timents or the sentiments of others in a manner constitut-ing interference, restraint, or coercion in violation ofSection 8(a)(1) of the Act.(b)Posting,Ipaintaining',or enforcing'any.rules againstunion solicitation or 'other activity which are designedsolely to impede the union organization of its employees.(c)Threatening employees with plant closure in theevent, that they select the Union. as their collective-bargaining representative.- ,(d) In any like or related manner interfering with,restraining, or coercing employees in the'exercise oftheir rights guaranteed in Section 7 of the, Act.2.Take thefollowing, affirmative action necessaryto effectuate the policiesof the Act:(a)Rescind the rule against union activities whichitposted on March 11, 1969.(b)Post at its Nashville, Tennessee, plant, a copyof the notice attached marked "Appendix. "7 Copiesof said notice, on forms provided by the Board's RegionalDirector for Region 26, shall, after being duly signedby the Company's authorized representative, be postedby the Company immediately upon receipt thereof, andmaintained thereafter for 60 consecutive days in conspic-uous places, including all places where notices to employ-ees are customarily posted. Reasonable steps shall betaken by the Company to insure that said notices arenot altered, defaced or covered by other material.(c)Notify the Regional Director for Region 26, inwriting,within 20 days from receipt of this Decision,what steps have been taken to comply with the termshereof.'IT IS FURTHER RECOMMENDED that the allegationsof the complaint that Respondent violated Section 8(a)(3)of the Act be dismissed.'In the event no exceptions are filed asprovided by Sec 102 46of theRules and Regulations of the NationalLaborRelations Board,the findings,conclusions,recommendations,and Recommended Orderherein shall,as provided in Sec 102 48 of the Rules and Regulations,be adopted by theBoard and become its findings, conclusions, andorder, andall objection thereto shall be deemedwaived forall purposesIn the event that the Board'sOrder is enforced by a judgment ofaUnited States Court of Appeals, the words in thenotice reading"Posted by Order of the National LaborRelations Board" shall bechanged toread "Posted Pursuantto a Judgment of the United StatesCourt of AppealsEnforcingan Order of the National LaborRelationsBoard "o9In the eventthat thisRecommendedOrder is adopted by theBoard, thisprovision shall be modifiedto read. "Notify saidRegionalDirector,inwriting, within10 daysfromthe date of this Order, whatsteps Respondent has taken tocomplyherewith " DIXIE WIRECORPORATIONAPPENDIXNOTICETo EMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the UnitedStatesGovernmentWE WILLNOT interrogate employees about theirunion sentiments or the sentiments of others inviolation of the NationalLaborRelations Act, asamendedWE WILL NOTthreaten to close the plant ifemployees select District Lodge No 155,Interna-tionalAssociation ofMachinists&AerospaceWorkers,AFL-CIO,as their collective-bargainingrepresentativeWe have rescinded the rule against union activi-tiesduringworking hours which we posted onMarch 11, 1969WE WILLNOT in any like or related mannerinterferewith,restrain, or coerce our employees217in the exercise of their rights guaranteed underSection 7 of the National Labor Relations ActDatedByDIXIE WIRECORPORATION ANDPERFECTIONELECTRICALPRODUCTS, INC,(Employer)(Representative)(Title)This is an official notice and must not be defacedby anyoneThis notice must remain posted for 60 consecutivedays from the date of posting and must not be ,altered,defaced, or covered by any other materialAny questions concerning this notice or compliancewith its provisions,may be directed to the Board'sOffice, 746 Federal Office Building, 167 North MainStreet,Memphis,Tennessee38103,Telephone901-534-3161